DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-11 and 14-17, the prior art fails to teach that based on the individual object model, an adapted individual image processing modificator that provides 3D information relating to the object for processing at least one part of the 2D X-ray image, wherein 3D data of an artificial numerical object is scaled such that the 3D data sf the artificial numerical object is adapted towards 2D X-ray image data of the 2D X-ray image; and the adapted individual image processing modificator is applied for further processing of the 2D X-ray image as claimed in independent claims 1, 5-6 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HOON K SONG/Primary Examiner, Art Unit 2884